STATE OF MAINE SUPERIOR COURT
CUMBERLAND, ss. CIVIL ACTION
DOCKET NO.: CV-20-277

TAYLOR OUELLETTE
PLAINTIFF’S COMPLAINT

Plaintiff, FOR DISCRIMINATION

FRANCESCA’S COLLECTIONS, INC
Defendant.

Aa ae ee

NOW COMES Plaintiff, Taylor Ouellette (“Plaintiff’), by and through her attorney, the
Law Office of Guy D. Loranger, and alleges the following:

PARTIES AND JURISDICTION

1. Plaintiff Taylor Ouellette (“Ouellette”) is a resident of the state of Maine.

2. Defendant Francesca’s (“Defendant”) is a women’s clothing store with a location in
Freeport, Maine

3. All acts of which Plaintiff complains took place in the State of Maine, including
Cumberland County.

4, Plaintiff requests a jury trial.

FACTUAL ALLEGATIONS

5. In September of 2018, Ouellette responded to an ad by Defendant for employment as

a manager at its Freeport, Maine location.

SRI PEF BERR SER PRE ETRE. Sart y
1 AES D CUNB GLEEXS REA:
wt
a

ERE 3 Ce:
JUL 7 MAE) pea:
12.

13.

14.

15.

16.

17.

18.

19.

On December 5, 2018, the DTL informed Ouellette that nothing could be done. She
was not eligible for maternity leave despite Defendant’s representations to the
contrary. Further, the DTL informed Ouellette that she would be terminated when she
had to go on leave for her delivery.

On December 7, 2018, Ouellette sent an email to the DTL’s supervisor (“Supervisor”)
detailing the above chronology and requesting his assistance.

On or about December 10, 2018, Ouellette spoke to the Supervisor. The Supervisor
confirmed that Ouellette was not eligible for maternity leave, and she would be
terminated when she had to go on leave for her delivery.

Ouellette subsequently delivered her baby on December 29, 2018. Defendant did not
provide Ouellette with paid medical leave or any leave whatsoever. Instead,
Defendant terminated Ouellette.

On January 14, 2019, Ouellette contacted the DTL about rehire. The DTL replied
that Ouellette would have to reapply.

Ouellette subsequently did reapply. In a letter dated February 11, 2019, Defendant
offered Ouellette the store manager position in Freeport. Ouellette accepted the offer.
She subsequently resigned on April 4, 2019.
Respondent’s actions described above amount to pregnancy discrimination in
violation of the Maine Human Rights Act.

Ouellette has complied with all administrative requirements and received a right to

sue letter from the MHRC.

COUNT I: PREGNANCY DISCRIMINATION IN VIOLATION OF THE MAINE

HUMAN RIGHTS ACT.
20.

21.

22.

23.

24.

25.

26.

27.

28.

Ouellette incorporates by reference the allegations in the above paragraphs.

The Maine Human Rights Act prohibits discrimination against an individual based
upon pregnancy.

Defendant discriminated against Ouellette by terminating her due to her pregnancy.

Defendant’s discrimination caused Ouellette to suffer the damages set forth below.

COUNT I: NEGLIGENCE MISREPRESENTATION
Ouellette incorporates the preceding paragraphs as though set forth in this cause of
action.
At the time of her interview, Defendant represented to Ouellette that she would
receive maternity leave when her baby was due.
Based on Defendant’s representation of the subject material fact, Ouellette reasonably
relied on Defendant’s representation and accepted the offer of employment.
Defendant’s representation turned out to be false.

Defendant’s misrepresentation caused Ouellette to suffer the damages set forth below.

WHEREFORE, Ouellette respectfully requests that this Honorable Court (1) enter

judgment in favor of the Ouellette and (2) award damages sufficiently large to compensate for

damages she has suffered as a result.of Defendants’ conduct including, but not limited to,

damages for general and non-economic damages, economic damages, pre-judgment and post-

judgment interest, lost wages, punitive damages, injunctive relief, costs of this suit, including

reasonable attorney fees and costs, and such further relief the Court may deem proper.

Dated: July 2, 2020 (KY Lin Wie

 

Guy D. Loranger, Esq., Bar No. 9294
Attorney for Plaintiff
Law Office of Guy D. Loranger
1 Granny Smith Court, Suite 3
Old Orchard Beach, ME 04064
(207)937-3257

guy@lorangerlaw.com
